Name: Council Regulation (EEC) No 1206/83 of 17 May 1983 amending Regulation (EEC) No 2915/79 with regard to reduced levies for certain cheeses
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 21 . 5 . 83 Official Journal of the European Communities No L 132 / 3 COUNCIL REGULATION (EEC) No 1206 / 83 of 17 May 1983 amending Regulation (EEC) No 2915 / 79 with regard to reduced levies for certain cheeses THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , HAS ADOPTED THIS REGULATION: Article 1 Article 11 ( 1 ) of Regulation (EEC) No 2915 / 79 is hereby replaced by the following : ' 1 . Without prejudice to paragraphs 2 , 3 and 4 , the levy on 100 kilograms of the products belonging to Group 11 shall be equal to the threshold price , less :  233,36 ECU per 100 kilograms in respect of the product described under ( i ) in Annex II ,  233,36 ECU per 100 kilograms plus a component equal to 24,18 ECU in respect of the product described under ( k ) in Annex II ,  245,45 ECU per 100 kilograms in respect of the products described under ( 1 ) and (m ) in Annex II , provided the import price is not less than the amount deducted from the threshold price . The import price for the product described under (m) in Annex II must not , however , be less than 227,32 ECU per 100 kilograms . Moreover , it must be established that the products correspond to the description in Annex II .' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 23 May 1983 . Having regard to Council Regulation (EEC) No 804 / 68 of 27 June 1968 on the common organization of the market in milk and milk products (*), as last amended by Regulation (EEC) No 1183 / 82 ( 2 ), and in particular Article 14 ( 6 ) thereof, Having regard to the proposal from the Commission , Whereas Council Regulation (EEC) No 2915 /79 of 18 December 1979 determining the groups of products and the special provisions for calculating levies on milk and milk products and amending Regulation (EEC ) No 950 / 68 on the Common Customs Tariff ( 3 ), as last amended by Regulation (EEC) No 3042/ 82 ( 4 ), fixes in Article 11 ( 1 ) the amounts to be deducted from the threshold price in calculating the levies on imported Tilsit and Kashkaval cheese and cheeses made from sheep and buffalo milk , provided that their prices on import are not less than the said amounts ; Whereas , in order to take account of the pattern of trade with third countries , it is advisable to maintain at the present level , the import levies on the said cheeses ; whereas the amounts referred to in Article 11 ( 1 ) of Regulation (EEC) No 2915 / 79 should therefore be adjusted to take account of the threshold prices for the 1983 / 84 milk year , This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 17 May 1983 . For the Council The President I. KIECHLE 0 ) OJ No L 148 , 28 . 6 . 1968 , p. 13 . ( 2 ) OJ No L 140 , 20 . 5 . 1982 , p. 1 . ( 3 ) OJ No L 329 , 24 . 12 . 1979 , p. 1 . ( 4 ) OJ No L 322 , 18 . 11 . 1982 , p. 1 .